Citation Nr: 1746552	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected depression.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran served on active duty with the United States Air Force from September 1953 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The case has been previously remanded by the Board in April 2011, November 2011, and September 2016, for further development.

In February 2011, the Veteran testified at a hearing held before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is associated with the claims file.  The VLJ who presided over the hearing is no longer employed by the Board; the Veteran was notified of such and offered an opportunity for another hearing in July 2016.  In August 2016 correspondence, the Veteran declined.
 
The issue of service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Diabetes mellitus, type II, was not first manifested on active duty or for many years after separation, and is not otherwise shown to be related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection of diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board does note that the National Personnel Records Center (NPRC) has certified that the Veteran's records were stored in that section of the storage facility damaged by a 1973 fire.  Photocopies of the available records were supplied, as originals were too damaged to mail.  The Veteran was informed of the absence of complete records and asked to submit service records in his possession or alternative records in support of his claims.  The Veteran has submitted a copy of his separation examination, but service records remain incomplete.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In support thereof, VA has made repeated requests of VA and private providers identified by the Veteran and has exhausted all sources of available records.

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Diabetes mellitus is a listed condition, with a presumptive period of one year following separation from service.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has maintained, alternatively, that his diabetes arose in or very soon after service, or that it is secondary to his service-connected depression.  Unfortunately, the Board must find that the evidence of record is against the claim under either theory of entitlement.

Available service treatment records show no treatment for or complaints related to diabetes or irregular blood sugars.  The September 1957 separation examination made no mention of diabetes or irregular test results, and noted no sugar on urinalysis.  The Veteran has reported having body aches he thought were the flu at the time, but reports that in the late 1950's he was diagnosed with diabetes based on blood sugar levels over 500.  He was treated with diet and exercise until the 1990's, when elevated blood sugars were again noted after he had passed out.

However, the January 2012 VA examiner to whom the Veteran reported this history found the account to be highly unlikely, and concluded that it was less likely than not that diabetes was incurred in or caused by service.  She reasoned that there was a lack of objective evidence showing a diagnosis of diabetes in the time frame reported by the Veteran, and some of the objective evidence in fact contradicted him.  VA treatment records from July 2006 showed that the Veteran reported a history of diabetes for about 8 years, or 1998 and not the 1950's.  Further, if blood sugar levels were as reported, "[i]t is highly unlikely that the Veteran would have been treated without insulin...."  Finally, had diabetes been present since the 1950's, the Veteran would likely have had complications of the disease, and none were shown.

A December 2015 VA medical opinion reiterated the negative conclusion.  The examiner noted that the reported history of diabetes since the 1950's was unsupported by documentary evidence.  Further, the history of disease and treatment given by the Veteran was not consistent with the seriousness he reported.  He was put on a diet in the 1950's, but did not repeat blood tests for almost 20 years, for example.  Moreover, the examiner noted the absence of sugar in urine at the Veteran's separation, and VA treatment records indicating an onset date of diabetes in 1998, as per the Veteran.

There is no contrary, positive medical opinion of record.  While the Veteran is competent to report the findings and diagnoses of doctors, as he has done here in reporting the onset of diabetes in or soon after service, the Board cannot ascribe much probative weight to those statements.  They are not supported by documentary evidence, and the Veteran's own reports of medical history made in 2006 contradict his current allegations.  Additionally, VA doctors have commented that the history he reports, of treatment with diet alone, is not medically reasonable and even if it were, long-standing diabetes of such severity would result in additional complications.  Accordingly, the Board must find the reports of onset during or soon after service, along with the associated statements regarding continuity of treatment or symptoms, to not be fully credible.

Service connection for diabetes mellitus on a direct or presumptive basis is not warranted.

Turning to the contention of secondary service connection due to depression, the Veteran reported at his February 2011 hearing that doctors have told him that stress can cause diabetes.  The Veteran is service-connected for depression effective in September 2010, currently rated 50 percent disabling.  However, no doctor, either private or VA, has submitted a positive medical opinion in support of the Veteran's contention.

The sole opinion of record, dated in November 2016 and from an examiner who had previously seen the Veteran, is negative.  The examiner noted that a psychiatric disorder is not listed in the medical literature as a risk factor for the development of diabetes, and cited studies indicating that the opposite was in fact true.  Diabetes had an impact on mental status, not vice-versa.  

Service connection on a secondary basis is therefore not warranted.

The weight of the evidence is against the claim; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for diabetes mellitus, type II, is not warranted.



ORDER

Service connection for diabetes mellitus, type II, is denied.


REMAND

While the Board regrets the additional delay, further remand is required with regard to the claim of service connection for glaucoma, to secure compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2011 and again in September 2016, the Board remanded the issue of service connection for glaucoma for examination and nexus opinions.  Doctors have been asked to consider both the Veteran's allegation that glaucoma was caused by exposure to intense sunlight after extended darkness in Greenland, and that it is secondary to service-connected depression.

In January 2012, the VA examiner, Dr. L.E., did not offer a nexus opinion.  In December 2015, she opined that glaucoma was due to diabetes, but she could not speculate as to whether diabetes was itself service-connected, as that was outside her expertise.  In November 2016, she stated she could not speculate as to the etiology of the glaucoma, apparently in regard to direct service connection, as she referenced medical records and lay statements regarding exposure to snow.  She also stated that she was unaware of depression being the cause of any specific eye conditions, to include glaucoma.  

Unfortunately, the Board must find the offered opinions inadequate.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  No rationales have been offered with regard to the opinions expressed, or, with the exception of the December 2015 statement, explanations for why speculation was not possible.  The examiner has made bare statements, or has recited evidence, but has not expressed her reasoning or the bases for her conclusions.  Remand is therefore required to obtain adequate medical opinions.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Schedule the Veteran for a VA eye examination, preferably with an examiner other than Dr. L.E.  The claims folder must be reviewed in conjunction with the examination.  The examiner must:

a)  Opine as to whether currently diagnosed glaucoma is at least as likely as not (50 percent chance or greater) caused or aggravated by military service.  In so opining, the examiner must discuss the competent and credible lay statements regarding red and burning eyes, as well as the role, if any, of exposure to bright sunlight (including snow glare) after extended periods of darkness while serving in Greenland.

b)  Opine as to whether currently diagnosed glaucoma is at least as likely as not (50 percent chance or greater) caused or aggravated by service-connected depression.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


